PER CURIAM.
Movant has been convicted in the United States District Court for the Southern District of California, Central Division, of narcotics violation.
He seeks from this court permission to appeal from his judgment of conviction and permission to prosecute his appeal in forma pauperis. It appears from the records in this case that movant’s notice of appeal was filed in the District Court on January 24,1954. The trial court has certified that the appeal is -not taken in good faith and permission to prosecute the appeal forma pauperis is denied. 28 U.S.C. § 1915.